Citation Nr: 0825120	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident, to include as secondary to service-
connected PTSD.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION


The veteran had active service from October 1968 to July 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied the above claims.

In December 2006, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with the 
veteran's claims file.

In June 2008, the veteran had been scheduled to appear at a 
personal hearing over which a Veterans Law Judge would have 
presided while at the RO.  However, the veteran failed to 
appear as scheduled.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD.

2.  The preponderance of the medical evidence shows that the 
veteran's coronary artery disease was not present in service 
or until many years thereafter and is not related to service 
or to an incident of service origin, including to his 
service-connected PTSD.

3.  The preponderance of the medical evidence shows that the 
veteran's residuals of a cerebrovascular accident were not 
present in service or until many years thereafter and are not 
related to service or to an incident of service origin, 
including to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).  

2.  Residuals of a cerebrovascular accident were not incurred 
in or aggravated by service, nor are they proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in February 2003 and August 2004, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Adequate notice has been provided to the veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the present appeal, as entitlement to 
service connection is being denied, no effective date or 
rating percentage will be assigned, thus, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess, supra. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service and VA 
medical treatment records have been obtained.  The veteran 
has been provided with numerous VA examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service connection

The veteran contends that he has coronary artery disease and 
residuals of a cerebrovascular accident, to include a visual 
field defect of the right eye, as  secondary to his service-
connected PTSD.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and the appeals will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999); Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

Relevant to the issue of service connection on a direct 
basis, the law provides that as to the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (2007).  

In addition, service connection for a brain thrombosis or for 
cardiovascular-renal disease may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  Service connection may also 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Coronary artery disease

Initially, the Board notes that the veteran has not asserted 
that he had experienced coronary artery disease during his 
period of active service.  His service medical records are 
entirely negative of treatment for or a diagnosis of coronary 
artery disease during his period of active service.

Subsequent to service, a VA general medical examination 
report dated in May 2003 shows that the veteran reported that 
he had heart problems beginning in 1979.  He indicated that a 
carotid artery ultrasound in 1994 had shown a 100 percent 
stenosis of the right coronary artery.  Physical examination 
revealed a regular sinus rhythm.  There were very distant 
heart sounds but no murmurs or bruits.  Pedal pulses were 
significantly decreased though palpable.  The examiner noted 
a history of coronary artery disease starting in 1979 with 
established abnormalities based on coronary artery 
anglograms.  Despite this, the examiner noted that the 
veteran had survived more than 22 years without any 
significant problems related to his heart.  A transient 
cerebral ischemic attack in 1994 was also noted.  

A VA heart examination report dated May 2005 shows that the 
examiner reviewed the veteran's entire claims file in 
conjunction with conducting the examination of the veteran.  
The veteran provided a history of having a myocardial 
infarction in 1980.  He had no further episodes of heart 
attacks.  He denied any congestive heart failure.  He had not 
had cardiac surgery.  He denied any current chest pains or 
dyspnea, but did feel tired all the time.  He denied any 
dizziness or syncopal episodes.  He would take daily 
medication for heart and blood pressure.  The impression was 
probable history of hypertension and hyperlipidemia and also 
atherosclerotic coronary artery disease, status post 
myocardial infarction in 1980; and coronary artery disease.  
The examiner concluded that the coronary artery disease was 
not caused by or a result of the service connected PTSD.  The 
examiner added that the risk factors associated with a 
history of smoking and hyperlipidemia caused his claim to be 
more speculative.

During his December 2006 personal hearing, the veteran 
asserted that he had his first heart attack on the day 
following his 36th birthday.  He indicated that he did not 
have a family history of heart disease.  He added that 
several years later, he had been treated by a cardiologist at 
a VA medical center who indicated to him that a risk factor 
for his heart attack had included the stress associated with 
PTSD.

VA outpatient treatment records dated from September 2002 to 
July 2007 show that the veteran had provided a history of a 
cerebrovascular accident in 1996 and of a myocardial 
infarction in 1980.  The records showed intermittent 
treatment for symptoms associated with hypertension and 
atherosclerotic coronary artery disease.

As to the issue of service connection for coronary artery 
disease on a direct basis, as indicated above, the veteran's 
service medical records are negative of any findings 
associated with coronary artery disease.  Subsequent to 
service, there is no evidence of the manifestation of 
coronary artery disease until the September 2002 VA 
outpatient treatment records which showed a reported history 
of a myocardial infarction in 1980, and the May 2003 VA 
examination report in which the veteran reported a history of 
heart problems since 1979.  This would have set the date of 
onset more than nine years following his separation from 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Absent competent medical evidence of coronary artery disease 
during the veteran's period of active service, continuity of 
symptomatology after such period of active service, and a 
nexus between the currently diagnosed coronary artery disease 
and service, service connection cannot be granted.  See 
Hickson, 12 Vet. App. at 253.

There is also no evidence that the veteran had manifested 
cardiovascular-renal disease to a degree of 10 percent or 
more within one year from the date of separation from 
service.  As such, service connection on a presumptive basis 
would not be warranted.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Similarly, as there is no evidence that the currently 
diagnosed coronary artery disease was either caused or 
aggravated by the service-connected PTSD, service connection 
on a secondary basis is also not warranted.  See 38 C.F.R. § 
3.310(a); Allen, 7 Vet. App. at 439.

The Board has considered the assertions of the veteran in 
support of his claim that he has coronary artery disease as a 
result of his service-connected PTSD.  However, the question 
of a disability separate and apart from the PTSD requires 
competent medical evidence, which has not been proffered.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

The Board finds probative the May 2005 opinion of the VA 
examiner that coronary artery disease was not caused by or a 
result of the service-connected PTSD.  The examiner added 
that the risk factors associated with a history of smoking 
and hyperlipidemia caused his claim to be more speculative.  
In this regard, the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2007); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  This opinion is considered 
probative as it was definitive, based upon a complete review 
of the veteran's entire claims file, and supported by a 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The veteran, however, has not provided any competent 
medical evidence to rebut the opinion against the claim or 
otherwise diminish its probative weight.  See Wray v. Brown, 
7 Vet. App. 488, 492-93 (1995).

While certainly competent to describe the extent of his 
current symptomatology, there is no evidence that the veteran 
possesses the requisite medical training or expertise 
necessary to be rendered competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for coronary artery disease, to include as 
secondary to the service-connected PTSD.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53. 

Residuals of a cerebrovascular accident

Initially, the Board notes that the veteran has not asserted 
that he had experienced coronary artery disease during his 
period of active service.  His service medical records are 
entirely negative of treatment for or a diagnosis of a 
cerebrovascular accident during his period of active service.

A VA examination report dated in March 2003 shows that the 
veteran reported experiencing visual disturbances in 1994, 
and that a magnetic resonance imaging (MRI) study had shown 
two infarcts of the brain.  The examiner indicated that there 
was a small visual field defect in the right visual field 
with no other abnormalities. The examiner associated the 
blind spot in the right eye with a transient cerebral 
ischemic episode. 

A VA examination report dated in June 2005 shows that the 
veteran was diagnosed with a history of homonymous visual 
field defect, paracentral right inferior scotoma; early age-
related macular degeneration; and early cataract.  The 
examiner indicated that the residual of visual field defect 
was not caused by or a result of the veteran's PTSD, adding 
that the veteran's claim was more speculative in nature.

During his December 2006 personal hearing, the veteran 
asserted that his visual defect in the right eye was caused 
by his stroke, and that the stroke was directly related to 
the coronary artery disease that was secondary to his PTSD.  

VA outpatient treatment records dated from September 2002 to 
July 2007 show a reported 1996 history of atherosclerotic 
peripheral vascular disease with a history of 100 percent 
left carotid artery occlusion following a cerebrovascular 
accident.  In September 2003, the veteran reported increase 
in visual impairment.  He had provided a two year history of 
cerebrovascular accident which affected his visual acuity in 
the lower right of both eyes.  The impression was macula mild 
changes and abnormal visual field, possibly neurologic.  In 
September 2005, there was an  assessment of history of left 
occipital cortical infarct with right interior scotoma of 
both eyes.  In February 2006, the veteran was said to have 
mild retinal pigment epithelium changes, macular, of both 
eyes.  In March 2007, a history of old left occipital 
cortical infarct with right inferior central scotoma of both 
eyes was given.  In May 2007, he was said to have carotid 
artery disease.  An MRI of the brain dated in June 2007 
revealed chronic lacunar infarct in right thalamus and left 
subcortical parietal white matter, old left occipital 
infarct, fairly mild white matter signal changes in the 
periventricular regions and pons are consistent with areas of 
gliosis and most likely secondary to chronic small vessel 
ischemic disease.  There was no evidence for an acute or 
subacute infarct.

As to the issue of service connection for residuals of a 
cerebrovascular accident on a direct basis, as indicated 
above, the veteran's service medical records are negative of 
any findings associated with a cerebrovascular accident.  
Subsequent to service, there is no evidence of the 
manifestation of a cerebrovascular accident until the 
September 2002 VA outpatient treatment records which showed a 
reported history of a visual disturbances in 1994.  This 
would have set the date of onset more than 24 years following 
his separation from service.  As indicated above, evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson, 230 F.3d at 
1333.

Absent competent medical evidence of symptoms associated with 
a cerebrovascular accident during the veteran's period of 
active service, continuity of symptomatology after such 
period of active service, and a nexus between the currently 
diagnosed residuals of a cerebrovascular accident and 
service, service connection cannot be granted.  See Hickson, 
12 Vet. App. at 253.

There is also no evidence that the veteran had manifested a 
brain thrombosis to a degree of 10 percent or more within one 
year from the date of separation from service.  As such, 
service connection on a presumptive basis would not be 
warranted.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Similarly, as there is no evidence that the currently 
diagnosed residuals of a cerebrovascular accident were either 
caused or aggravated by the service-connected PTSD, service 
connection on a secondary basis is also not warranted.  See 
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.

The Board has considered the assertions of the veteran in 
support of his claim that he has residuals of a 
cerebrovascular accident as a result of his service-connected 
PTSD.  However, the question of a disability separate and 
apart from the PTSD requires competent medical evidence, 
which has not been proffered.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  38 
C.F.R. § 3.159(a).

The Board finds probative the June 2005 opinion of the VA 
examiner that the residual of visual field defect was not 
caused by or a result of the veteran's service-connected 
PTSD, adding that the veteran's claim was more speculative in 
nature.
In this regard, the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2007); See Obert, 5 Vet. 
App. at 33.  This opinion is considered probative as it was 
definitive, based upon a complete review of the veteran's 
entire claims file, and supported by a detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  See Prejean, 13 Vet. App. at 448-9.  The veteran has 
not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray, 7 Vet. App. at 492-93.

While certainly competent to describe the extent of his 
current symptomatology, there is no evidence that the veteran 
possesses the requisite medical training or expertise 
necessary to be rendered competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a cerebrovascular accident, to 
include as secondary to the service-connected PTSD.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53. 

As a final point, in reaching these determinations, the Board 
does not wish in any way to diminish the veteran's heroic and 
well-decorated combat service, for which he was awarded the 
Combat Infantryman Badge.  


ORDER

Service connection for coronary artery disease, to include as 
secondary to service-connected PTSD is denied.

Service connection for residuals of a cerebrovascular 
accident, to include as secondary to service-connected PTSD, 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


